     Case 2:15-cv-00531-RFB-EJY Document 427 Filed 12/14/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                  ***
 4   NEWMARK GROUP, INC., G&E                                  Case No. 2:15-cv-00531-RFB-EJY
     ACQUISITION COMPANY, LLC, and BGC
 5   REAL ESTATE OF NEVADA, LLC,
 6                  Plaintiffs,
 7          v.                                                              ORDER

 8   AVISON YOUNG (CANADA) INC.;
     AVISON YOUNG (USA) INC.; AVISON
 9   YOUNG-NEVADA, LLC, MARK ROSE,
     THE NEVADA COMMERCIAL GROUP,
10   JOHN PINJUV, and JOSEPH KUPIEC; DOES
     1 through 5; and ROE BUSINESS ENTITIES
11   6 through 10,
12                  Defendants.
13

14          Before the Court is Plaintiffs’ Motion for Leave to Redact and Seal Exhibits to, and Sections
15   of, Plaintiffs’ Response in Opposition to Defendants’ First Motion to Compel. ECF No. 422. No
16   response to this Motion was filed.
17          As the party seeking to seal a judicial record, Plaintiffs must meet their burden of overcoming
18   the strong presumption in favor of access and public policies favoring disclosure. Kamakana v. City
19   and Cnty. of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006) (holding that those who seek to
20   maintain the secrecy of documents attached to dispositive motions must meet the high threshold of
21   showing     that   “compelling   reasons”    support    secrecy).    However,      where    a   party
22   seeks to seal documents attached to a non-dispositive motion, the “public policies that support the
23   right of access to dispositive motions … do not apply with equal force … .” Kamakana, 417 F.3d
24   at 1179 (citation omitted).
25          The mere fact that the production of records may lead to a party’s embarrassment,
26   incrimination, or exposure to further litigation will not alone compel the court to seal its
27   records. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1136 (9th Cir. 2003). Compelling
28   reasons require a demonstration of something more, such as when court files have become a vehicle
                                                      1
     Case 2:15-cv-00531-RFB-EJY Document 427 Filed 12/14/20 Page 2 of 2




 1   for improper purposes, including use of records to gratify private spite, promote public scandal,

 2   disseminate libelous statements, or circulate trade secrets. Nixon v. Warner Commc’ns, 435 U.S.

 3   589, 598 (1978).

 4          The Court considered the Motion and the documents sought to be sealed. The Court finds

 5   Exhibits 13, 14, 15, 26, 27, and 28 are properly sealed.

 6          The Court further finds Exhibit 19 contains no information that warrants sealing.

 7          Accordingly, IT IS HEREBY ORDERED that Plaintiffs’ Motion for Leave to Redact and

 8   Seal Exhibits to, and Sections of, Plaintiffs’ Response in Opposition to Defendants’ First Motion to

 9   Compel (ECF No. 422) is GRANTED in part and DENIED in part.

10          IT IS FURTHER ORDERED that Exhibits 13, 14, 15, 26, 27, and 28 shall remain sealed.

11   Pages in Plaintiffs’ Opposition to Defendants’ Motion to Compel (ECF No. 420) redacted based on

12   reference to or content of these Exhibits shall remain redacted.

13          IT IS FURTHER ORDERED that because the Court finds Exhibit 19 contains no information

14   that warrants sealing, the Court shall temporarily maintain this Exhibit as sealed providing the parties

15   through and including December 22, 2020 to submit additional information and argument should

16   either or any party wish to have the Court reconsider its conclusion regarding this Exhibit. If nothing

17   additional is submitted, this Exhibit shall be unsealed on December 23, 2020, and Plaintiffs shall

18   resubmit its Opposition to Defendants’ Motion to Compel (ECF No. 420) removing redactions

19   referencing this Exhibit and the contents thereof.

20          DATED: December 14, 2020

21

22
                                                    ELAYNA J. YOUCHAH
23                                                  UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                       2
